192 F.3d 1308 (9th Cir. 1999)
DANIEL J. BERNSTEIN, Plaintiff-Appellee,v.UNITED STATES DEPARTMENT OF JUSTICE; UNITED STATES DEPARTMENT OF COMMERCE; DEPARTMENT OF STATE; UNITED STATES DEPARTMENT OF DEFENSE; UNITED STATES ARMS CONTROL AND DISARMAMENT AGENCY; NATIONAL SECURITY AGENCY; UNITED STATES      DEPARTMENT OFENERGY; CENTRAL INTELLIGENCE AGENCY; MADELINE E. ALBRIGHT, United States Secretary of State; WILLIAM M. DALEY, United         States Secretary of Commerce; WILLIAM COHEN, United States Secretary of Defense; KENNETH A. MINIHAN, Director, United States National Security Agency; JOHN B. HOLUM, Director, United States Arms Control and Disarmament Agency;     WILLIAM G. ROBINSON; GARY M. ONCALE; AMBASSADOR MICHAEL NEWLIN; CHARLES RAY; MARK KORO; GREG STARK; Defendants-Appellants.
No. 97-16686
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed September 30, 1999

HUG, Chief Judge:


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, Bernstein v. U.S. Dept. of Justice, 176 F.3d 1132 (9th Cir. 1999), is withdrawn.